Order entered September 19, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01126-CV

                             BRIGETTA D’OLIVIO, Appellant

                                               V.

                               ERHARD HERMUS, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-14449

                                           ORDER
       Before the Court is appellant’s September 16, 2019 motion requesting that this Court not

decide this case before she files her reply brief. See TEX. R. APP. P. 38.3. We GRANT the

motion. Appellant’s reply brief is due September 30, 2019. See id. 4.1(a); 38.6(c).


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE